393 S.E.2d 890 (1990)
326 N.C. 601
Orin Haywood WEEKS, Jr.
v.
NORTH CAROLINA DEPARTMENT OF NATURAL RESOURCES AND COMMUNITY DEVELOPMENT and North Carolina Coastal Resources Commission.
No. 87P90.
Supreme Court of North Carolina.
May 10, 1990.
C.R. Wheatly, III, Beaufort, for plaintiff.
Robin W. Smith, Asst. Atty. Gen. for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of May 1990."